COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Joe Ernest Adame v. The State of Texas

Appellate case number:    01-18-00874-CR

Trial court case number: 1107713

Trial court:              262nd District Court of Harris County

        The clerk’s record was filed on October 8, 2018. The judgment of conviction states that it
was entered pursuant to a plea bargain, but the clerk’s record contains no plea bargain or plea
admonishments. The certification of defendant’s right to appeal states that appellant waived the
right to appeal, but no appeal waiver is in the clerk’s record.
       Accordingly, we order the trial court to supplement the clerk’s record with the (1) any plea
agreement, papers, and admonishments; and (2) a waiver of the right to appeal signed by appellant.
This supplemental clerk’s record should be filed within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: __/s/ Jennifer Caughey_________
                   x Acting individually  Acting for the Court


Date: __November 1, 2018__